Citation Nr: 1821812	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  08-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella with Osgood-Schlatter's disease of the left knee (left knee disability).

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1972 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was remanded to the Agency of Original Jurisdiction (AOJ) in November 2010 for the AOJ to consider the additional evidence that had been added to the claims file, to obtain the Veteran's outstanding VA treatment records, and afford the Veteran a new VA examination.  The additional VA treatment records were added, and the Veteran received a VA examination in December 2010.  The AOJ evaluated the claim in light of the new evidence and submitted a Supplemental Statement of the Case in February 2012.  Stegall v. West, 11 Vet. App. 268 (1998).  

In April 2012, the Board took jurisdiction over a TDIU claim as part of the underlying claim for an increased rating for a left knee disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The case was remanded in April 2012 because the Board determined the December 2010 VA examination was inadequate.  The Veteran then received a new VA examination in December 2012.  The case was then remanded in September 2013 as the December 2012 VA examiner failed to completely address the April 2012 remand directives, and a new VA examination was scheduled.  The Veteran received a new VA examination in January 2016.  Similarly, the Board concluded the January 2016 VA examination was inadequate because the examiner failed to record range of motion testing for active and passive testing and failed to examine range of motion in weight-bearing testing, and remanded the case again in January 2017.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran received a new VA examination in June 2017.  Likewise, the case was remanded in November 2017 as the June 2017 VA was inadequate because the examiner failed to fully address passive range of motion testing and how flareups caused the Veteran functional loss.  Additionally, the Veteran's Social Security Administration Records (SSA) needed to be added to the record.  The Veteran received a VA examination in January 2018, and his SSA records were added to the claims file.  The January 2018 VA examination substantially complied with the remand directives. 


FINDINGS OF FACT

1.  The Veteran had slight malunion of the tibia and fibula, painful limited flexion and extension, slight instability, and effusion.

2.  The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a left knee disability pursuant to Diagnostic Code 5262 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(2017).

2.  The criteria for an initial rating of 10 percent for a left knee disability pursuant to Diagnostic Code 5260 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

3.  The criteria for an initial rating of 10 percent for a left knee disability pursuant to Diagnostic Code 5261 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

4.  The criteria for an initial rating of 10 percent for left knee instability pursuant to Diagnostic Code 5257 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2017). 

5.  The criteria for a separate initial 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking" and effusion into the joint pursuant to Diagnostic Code 5258 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5258 (2017). 

6.  The criteria for TDIU have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluations, the Board has considered all evidence of severity since the effective date for the award of service connection for his left knee disability in August 2005.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The Veteran's left knee disability is rated under Diagnostic Code 5262, impairment of tibia and fibula.  38 C.F.R. § 4.71a.  Under this Diagnostic Code, ratings 10, 20, and 30 percent concern malunion of the knee.  A 10 percent rating is warranted with a slight knee disability.  A 20 percent rating is warranted with a moderate knee disability.  A 30 percent rating is warranted with a marked knee disability.  A 40 percent rating is warranted with nonunion of knee with loose motion requiring a brace.  

The words "slight," "moderate," and "marked" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

Additionally, the Board will also consider other applicable Diagnostic Codes, such as Diagnostic Codes 5260 and 5261 which are Diagnostic Codes for limitation of motion.  They provide criteria for limitation of flexion and extension of the leg.  When a rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80 (1997).

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable rating is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2017).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2017).  

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable rating is warranted when extension is limited to 5 degrees.  A 10 percent rating is warranted when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees.  A 50 percent rating is warranted when extension is limited to 50 degrees.  38 C.F.R. § 4.71a (2017).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2017). 

The Board will also consider Diagnostic Code 5257, for knee instability.  Under Diagnostic Code 5257, a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2017).  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the factors set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Last, the Board will consider Diagnostic Code 5258 for meniscus conditions.  Under Diagnostic Code 5258, semilunar cartilage that is dislocated with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a (2017).  

As for other potentially applicable Diagnostic Codes, the Veteran does not have ankylosis, arthritis, genu recurvatum, and did not have removal of semilunar cartilage.  Therefore Diagnostic Codes 5256, 5003, 5263, and 5259 do not apply.  38 C.F.R. § 4.71a (2017).

The Veteran's first VA examination was in May 2006.  The Veteran complained of his knees cracking, popping, hurting, and giving away.  The VA examiner noted there was fatigability, lack of endurance, weakness, and stiffness.  The Veteran wore a knee brace and used a cane to keep from falling.  He reported flareups of severe pain in the middle of the night.  The Veteran did not have dislocation or subluxation.  The Veteran's extension was normal and his flexion was to 94 degrees. 

The Veteran's next VA examination was in March 2009.  The Veteran had no instability, giving away, stiffness, or incoordination.  The Veteran had pain and weakness.  The Veteran did not have episodes of dislocation, subluxation, locking, or effusion.  The Veteran did not have flareups, clicks, snaps, grinding, or instability.  The Veteran's extension was normal and his flexion was to 140 degrees.  The VA examiner noted there was no objective evidence of pain following repetitive movement and no additional limitation of motion.

In December 2010, the Veteran received another VA examination.  The Veteran stated his knee was getting progressively worse.  He continued to use a brace and had to limit his activity.  The Veteran had instability, pain, stiffness, weakness, and incoordination.  The Veteran's knee did not give way, and he also did not have subluxation, dislocation, or effusion.  The Veteran did not have any weight bearing issues, but he did nave crepitation and grinding.  The Veteran's flexion was to 100 degrees and his extension was normal.  There was pain following repetitive motion but there was no additional limitation of motion. 

The next VA examination was in December 2012.  The VA examiner noted both the Veteran's knees were weak, and the Veteran wore a brace to keep from wobbling.  Both knees locked about once every 2 months.  The Veteran did not describe flareups, but stated that his knees were pretty much painful and weak every day.  The Veteran's flexion was to 70 degrees, with pain at 60 and his extension was to 25 degrees, he was unable to fully extend.  There was no change in range of motion after repetitive testing.  The Veteran experienced functional loss after repetitive testing such as, less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing, and weight bearing.  There was no patellar subluxation or dislocation.  The Veteran continued to use a brace and cane. 

The December 2012 VA examiner also remarked on his observations of the Veteran in the waiting room.  The VA examiner noted that the Veteran had great difficulty getting up from the chair and needed assistance.  However, the VA examiner noted the Veteran seemed able to extend both knees to 180 degrees when standing and walking, which the Veteran could not do during testing.  The VA examiner also noted no instability was found on the August 2005 VA examination and the Veteran's brace was used for pain.  Further, the VA examiner noted the bulk and rigidity of the brace could result in abnormal gait and limitation of motion, so the abnormal gait itself did not allow the examiner to draw a conclusion about the severity of the disability. 

The Veteran then received a VA examination in June 2016.  The Veteran did not report flareups or functional limitation.  The Veteran's flexion was to 130 degrees and his extension was 130 degrees.  The Veteran experienced pain on flexion but it did not contribute to functional loss.  The Veteran had pain with weight-bearing and had bilateral medial meniscus tenderness.  The Veteran did not have crepitus and was able to perform repetitive testing, but experienced additional functional loss caused by pain and weakness.  The examiner was not able to observe the Veteran after repetition, so the examination was neither medically consistent nor inconsistent with the Veteran's statements concerning functional loss.  Further, the VA examiner was unable to say if pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability without mere speculation because the examiner did not observe the Veteran over a period of time.  The VA examiner noted that the Veteran had less movement than normal due to ankylosis, adhesions, instability, disturbance of locomotion, interference with standing all contributed to the Veteran's disability.  The VA examiner noted the Veteran had a history of recurrent effusion; he had a history of knee swelling in the past 1 to 2 years.  The Veteran continued to use a brace and cane.  The VA examiner noted the Veteran had arthritis in both knees. 

The June 2017 VA examiner noted the Veteran described his flareups as increased pain.  The Veteran could not stand for long periods and used a brace to keep him from falling.  The Veteran also could not sit for long periods, and his knee ached persistently ached at night.  The Veteran's flexion was to 100 degrees and his extension was normal; his range of motion did not contribute to his functional loss, but he felt pain on flexion and extension.  The Veteran had pain with weight-bearing testing.  While the Veteran could do repetitive testing there was additional functional loss caused by pain and weakness.  There was no evidence of pain on passive range of motion testing or non-weight-bearing testing.  Pain, weakness, and fatigability significantly limited his functional ability with repeated use over time, but the VA examiner could not describe the limitation in terms of range of motion.  The VA examiner could not say without speculation how pain, weakness, fatigability, or incoordination would significantly limit functional ability during a flareup because the Veteran was not observed during a flareup.  The VA examiner noted weakened movement due to muscle injury, instability, disturbance of locomotion, and interference with standing continued to contribute to the Veteran's disability.  There was no ankylosis, recurrent effusion, or subluxation, but there was moderate lateral instability.  The Veteran continued to use a brace, cane, and walker.  The Veteran did not have arthritis.  The VA examiner noted the Veteran had problems with ambulation because of his knees giving away and his instability.

The Veteran's most recent VA examination was in January 2018.  The VA examiner reviewed the conflicting medical evidence and concluded there was evidence of pain on weight-bearing that caused a decrease in the Veteran's ability to walk and bend knees to retrieve objects.  The Veteran had mild functional limitations, such as being able to put on pants so as not to put pressure on his knees.  The Veteran had increased pain and limitation of function during times of acute exacerbation.  There was no additional loss of range of motion during exacerbations.  The VA examiner based his opinion of the Veteran's functional limitations on the historical account of the Veteran, whom the examiner deemed was a reliable historian. 

The evidence of record also includes lay statements of the Veteran.  In a February 2008 statement the Veteran stated he should be rated separately for instability.  The Veteran noted that his activity was restricted during flare ups and that he had to continually wear a brace and use a cane when walking outside.  The Veteran stated that his flareups rendered him virtually helpless and he could be that way for several weeks at a time. 

Analysis 

Diagnostic Code 5262

In considering the lay evidence and medical evidence of record the Board finds the Veteran's disability is best captured by the 10 percent rating.  The Board acknowledges the medical evidence and lay evidence document a worsening of the Veteran's left knee disability.  However, much of this worsening is attributed to other factors such as instability, popping, and pain on motion.  The Board finds under this Diagnostic Code, malunion of tibia, the evidence shows the Veteran's disability is slight.  The Veteran's specific left knee symptoms warrant ratings under the other applicable Diagnostic Codes.  To increase the Veteran's rating under this Diagnostic Code and then compensate him further under additional Diagnostic Codes would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  Therefore, the Board finds a 10 percent rating should be continued.

Diagnostic Codes 5260 and 5261

Separate ratings are available for limitations of flexion and limitations of extension under Diagnostic Codes 5260 and 5261.  VAOPGCREC 9-2004 (2004).  

At worst, the Veteran is unable to flex his knee beyond 70 degrees based on his December 2012 VA examination, which is more closely described by the criteria for a noncompensable rating.  Furthermore, the Board notes flexion measurements from this examination stand as an outlier when compared to the Veteran's other VA examinations.  The December 2012 VA examiner stated that when he went into the waiting room and called the Veteran, he "...arose from the chair with great difficulty and the assistance of a friend."  However, in the examination area,

...he arose with alacrity from the chair; the [fir]st time to demonstrate how his braces catch will lock, and the second time, with a twisting motion, to take a handkerchief out of his back pocket.  He was also noted to be able to extend both knees to 180 degrees while standing and walking, which he could not demonstrate during formal testing; and to flex both knees to greater than 90 degrees while seated in the chair, in contrast to his demonstrated flexion during formal testing. 

Based on the examiner's description of the inconsistences between the Veteran's ability to move while being observed versus during formal testing for the evaluation of his disability, the Board finds that the Veteran's credibility during formal testing is damaged, and the flexion testing from the other VA examinations are more probative of the severity of the Veteran's disability.  Thus, the Board finds his range of motion does not meet a 10 percent rating based on his flexion measurements at the December 2012 VA examination.  

In this case, the Veteran's extension has been consistently normal, at 0 degrees.  The December 2012 examination measured the Veteran's extension at 25 degrees.  However, based on the December 2012 VA examiner's remarks the Board does not find that examination as probative of the Veteran's disability severity as it relates to his extension.  

It is clear from the Veteran's description of his symptoms that there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2017).

The medical evidence of record supports a finding that the Veteran has functional loss in his left knee due to pain.  His VA examinations and VA medical records noted that the Veteran's pain caused some functional impairment such as fatigability, lack of endurance, weakness and stiffness.  These issues have been continually reported from the Veteran since his first VA examination in May 2006.  The Veteran reported in several statements that his knee is worse with prolonged standing, sitting, or walking.  Furthermore, the Veteran's issues have progressively worsened overtime.  At the January 2018 VA examination, the examiner concluded the Veteran showed evidence of pain on weight bearing which impacted the Veteran's ability to bend and retrieve objects.  Further, the Veteran had increased pain and limitation of function during exacerbations, though no additional loss of range of motion.  

As previously noted, the Veteran's functional loss in the form of painful motion, weakness, stiffness, decreased endurance, and fatigability have been considered in the evaluation of his left knee disability.  The Board has also considered his reports of problems with prolonged standing, walking, or sitting.  Therefore, when considering these factors, the criteria for separate ratings for painful limitation of flexion and extension, are warranted.  Therefore separate 10 percent ratings under Diagnostic Codes 5260 and 5261 are granted.  

However, even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his left knee disability is not more closely described by the 20 percent criteria, which requires that flexion be limited to 30 degrees and extension limited to 15 degrees.  As discussed above, the measurements taken at the December 2012 VA examination are less probative and not accurate representations of the severity of his left knee disability.  The Board finds a higher rating is not warranted as the Veteran's flexion and extension measurements are consistently normal and even considering the factors in C.F.R. §§ 4.40, 4.45, a 20 percent rating is not warranted.  38 C.F.R. § 4.71a (2017).

Diagnostic Code 5257

Based on the evidence of record the Board finds that a 10 percent rating under Diagnostic Code 5257 is warranted for slight instability.  Since his May 2006 VA examination the Veteran has had subjective complaints of instability and that he used a brace, canes, and most recently a walker.  The Veteran's subjective complaints are competent and credible.  However, instability was not clinically found at his May 2006, March 2009, and December 2010 VA examinations.  His left knee was stable upon clinical testing for anterior instability, posterior instability, medial instability, and lateral instability in December 2012 and June 2016.  

At his June 2017 VA examination, the examiner documented a history of "moderate" lateral instability of the left knee.  However, again the Veteran's left knee joint was stable upon clinical testing for anterior instability, posterior instability, medial instability, and lateral instability.  

The Board finds that a separate 10 percent rating under Diagnostic Code 5257 for instability of the left knee is warranted.  Although the Veteran has consistently complained of subjective instability and used assistive devices, his left knee has been consistently stable upon clinical testing of the joint.  Therefore his disability is more accurately described as slight, warranting a 10 percent rating.  See 38 C.F.R. § 4.71a (2017).  

Diagnostic Code 5258

From his May 2006 VA examination onward the Veteran reported that he had cracking and popping of his knee.  Additionally, while there is conflicting evidence in the record, the June 2016 VA examiner noted the Veteran had a past history of recurrent effusion.  Thus, the Board finds a separate rating under Diagnostic Code 5258 is warranted in this case.  The Veteran's lay statements combined with the medical evidence shows he has episodes of locking and effusion.  The rating under Diagnostic Code 5258 is intended to cover only the locking and effusion, and not pain.  This is because his pain is already compensated under Diagnostic Codes 5260 and 5261.  Because the rating under Diagnostic Code 5258 is to cover locking and effusion, which are not contemplated under other Diagnostic Codes, there is no pyramiding in the assignment of this rating.  38 C.F.R. § 4.14 (2017).  

TDIU 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board will not consider his or her age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Including the initial 20 percent rating granted under Diagnostic Code 5258 and the three additional initial 10 percent ratings granted in this decision, the criteria for consideration of a schedular TDIU have been met for the appeal period.  

Furthermore, the Board finds the preponderance of evidence shows the Veteran is unemployable due to his service connected disabilities.  The VA examinations and the Veteran's lay statements provide that Veteran had to stop working due to his bilateral knee disabilities and back disability.  The medical evidence of record documented how the Veteran's disability prevented him from standing for long periods of time, walking for extended periods, and impaired his ability to constantly bending down and retrieve objects.  Multiple VA examinations also noted the Veteran would be unable to continue in his previous job as an auto repair mechanic.  In several lay statements, the Veteran stated that he had to stop working because of his service-connected disabilities.  Accordingly, the Board finds the preponderance of the evidence is for the claim and TDIU is warranted.  See 38 C.F.R. § 3.102 (2017).  


ORDER

Entitlement to an initial rating in excess of 10 percent for a left knee disability under Diagnostic Code 5262 is denied.

Entitlement to a separate initial 10 percent rating for a left knee disability under Diagnostic Code 5260 is granted. 

Entitlement to a separate initial 10 percent rating for a left knee disability under Diagnostic Code 5261 is granted. 

Entitlement to a separate initial 10 percent rating for left knee instability under Diagnostic Code 5257 is granted. 

Entitlement to a separate initial 20 percent rating under Diagnostic Code 5258 is granted. 

Entitlement to a TDIU is granted. 



______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


